          Case 1:18-cv-00578-JEB Document 70 Filed 03/19/19 Page 1 of 5



                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

                                                     )
 Ansly DAMUS, et al.                                 )
                                                     )
                                                     )
                                 Plaintiffs,         )
                                                     )
                         v.                          )     Civil Action No. 1:18-cv-00578
                                                     )
 Kirstjen NIELSEN, Secretary of the Dep’t of         )
 Homeland Security, et al.                           )
                                                     )
                                                     )
                                 Defendants.         )
                                                     )

                  DEFENDANTS’ MOTION FOR RECONSIDERATION
                  OF THE COURT’S MARCH 18, 2019 MINUTE ORDER

       Defendants respectfully ask the Court to reconsider its March 18, 2019 minute order

directing the parties to “meet, confer, and submit a joint report pursuant to FRCP 26(f) and Local

Rule 16.3.” Because the Court is currently considering only Plaintiffs’ claims under the

Administrative Procedure Act (“APA”), the requirements of Local Civil Rule 16.3 and Federal

Rule of Civil Procedure 26(f) do not apply. See FRCP 26(a)(1)(B)(i), 60(b)(6); D.D.C. LCvR

16.3(b)(1). Moreover, even if the Court were also considering Plaintiffs’ due process claim,

Plaintiffs would not be entitled to extra-record evidence. See Bellion Spirits, LLC v. United

States, 335 F. Supp. 3d 32, 44–45 (D.D.C. 2018).

       On February 28, 2019, the Court issued an order granting, in part, and denying, in part,

Defendants’ motion to dismiss. ECF No. 67; see ECF No. 22. In a memorandum opinion, the

Court first noted that Plaintiffs alleged that the failure of five ICE Field Offices to provide

individualized determinations under ICE’s 2009 Parole Directive “violated the Administrative

Procedure Act and the Due Process Clause.” ECF No. 68 at 2-3. Considering these claims, the
          Case 1:18-cv-00578-JEB Document 70 Filed 03/19/19 Page 2 of 5



Court stated that “it need not decide the merits of [Plaintiffs’ due process claim] now.” Id. at 5.

Noting that the “constitutional cause of action would rise and fall in relevant part with the merits

of Plaintiffs’ APA claims,” and that “the asylum-seekers request the same relief from both,” the

Court determined that it would “thus adhere to the ‘longstanding principle of judicial restraint

requir[ing] that courts avoid reaching constitutional questions in advance of the necessity of

deciding them.’” Id. (citing Camreta v. Greene, 563 U.S. 692, 705 (2011)). The Court reiterated

that it would “not decide the due process question today.” Id. at 8.

       Defendants understand the Court’s February 28, 2019 order and memorandum opinion to

mean that, at this time, the Court is only considering Plaintiffs’ challenges to the Field Offices’

actions under the APA, and accordingly, that “discovery is not available” and “instead, [the] case

[should] be litigated on the basis of the administrative record.” ECF No. 68 at 8. Under Local

Civil Rule 16.3(b)(1), the requirements of Local Civil Rule 16.3 and Federal Rule of Civil

Procedure 26(f) “shall not apply in . . . an action for review on an administrative record,” such as

this case. Even if the Court were considering Plaintiffs’ constitutional challenge, Plaintiffs have

made no showing that extra-record evidence is necessary to evaluate the constitutional adequacy

of the parole determination process. See ECF No. 68 at 8 (“At this point, though, the Court is

skeptical that any difference in the substantive basis of the claims will matter to the availability

of discovery.”) (citing Bellion Spirits, LLC, 335 F. Supp. 3d at 41–45). Even if they had,

Plaintiffs have already taken five depositions of high-level officials in each of the Defendant

Field Offices on this topic. See generally Joint Status Report (Dec. 21, 2018), ECF No. 60. No

additional extra-record discovery is warranted. Defendants therefore respectfully request that the

Court reconsider its March 18, 2019 minute order directing the parties to meet, confer, and

submit a joint report pursuant to FRCP 26(f) and Local Rule 16.3. See FRCP 60(b)(6).




                                                  2
         Case 1:18-cv-00578-JEB Document 70 Filed 03/19/19 Page 3 of 5



       Pursuant to Local Civil Rule 7(m), on March 18, 2019, Defendants conferred with

counsel for Plaintiffs regarding Defendants’ instant Motion for Reconsideration. Plaintiffs’

counsel stated that they oppose the motion.




                                                3
        Case 1:18-cv-00578-JEB Document 70 Filed 03/19/19 Page 4 of 5




Dated: March 19, 2019              Respectfully submitted,

                                   JOSEPH H. HUNT
                                   Assistant Attorney General
                                   Civil Division

                                   WILLIAM C. PEACHEY
                                   Director

                                   KATHLEEN A. CONNOLLY
                                   Senior Litigation Counsel

                                   ALEXANDER J. HALASKA
                                   Trial Attorney

                                   /s/ Victoria M. Braga
                                   VICTORIA M. BRAGA
                                   Trial Attorney
                                   United States Department of Justice
                                   Office of Immigration Litigation
                                   District Court Section
                                   P.O. Box 868, Ben Franklin Station
                                   Washington, D.C. 20044
                                   Tel: (202) 616-5573 | Fax: (202) 305-7000
                                   Victoria.M.Braga@usdoj.gov

                                   Attorneys for Defendants




                                      4
          Case 1:18-cv-00578-JEB Document 70 Filed 03/19/19 Page 5 of 5



                                CERTIFICATE OF SERVICE

                              Case No. 1:18-cv-00578-JEB (D.D.C.)

       I certify that on March 19, 2019, I served a copy of the foregoing document on all parties

of record by causing it to be filed with the Clerk of the Court through the CM/ECF system,

which will provide electronic notice and a link to this document to all attorneys of record.


                                              /s/ Victoria M. Braga
                                              VICTORIA M. BRAGA
                                              Trial Attorney
                                              United States Department of Justice
                                              Office of Immigration Litigation
                                              District Court Section
                                              P.O. Box 868, Ben Franklin Station
                                              Washington, D.C. 20044
                                              Tel: (202) 616-5573 | Fax: (202) 305-7000
                                              Victoria.M.Braga@usdoj.gov
                                              Attorney for Defendants




                                                 5
